Title: Thomas Barclay to John Adams, 18 April 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Auteuil 18th. April 1784—
        
        As we hear that you are soon Expected at Paris, I Beg leave to mention to you that the Bills which were paid by your orders in Holland are All in the hands of Fizeau & Grand of Amsterdam, and that when your Accounts are arranging it will be necessary to have them here, to Compare them with the sums Charged— you will therefore please to take up those Bills and bring them with you— I have had a late encrease of Family, and Mrs. Barclay and the little Girls are pritty well, Indeed we are All so Except myself, who Can only be Cured by the arrival of the Heer Adams who was loading Tobacco at Philadelphia, and who I hope will Enable me to pay some of my Just debts— I have taken a House on the Boulvarde, and I beleive if you wanted this one it might be got pretty reasonably, It is a good Summer House, but a Bad winter one— Let me know your Mind on this subject— Be so good to present My respects to Mr. and Madam Dumass, as well as to Madamoisselle, I shall be much obliged to Mr. Dumass for his account with the united States— He stands Charged with various sums of Money, which I suppose were paid on account of his Salary— My Best Compliments Attend your son, and I am Very much / Dear Sir, / Your Affect Humb Sert.
        
          Thos Barclay
        
       